Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 01/04/2021 are pending for examination. Claims 1, 9, and 18 are independent claims. Claims 2-8 depend from claim 1, claims 10-17 and 20 depend from claim 9, and claim 19 depends from claim 18.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, because it does/do not fall within at least one of the four categories of patent eligible subject matter.
 The claim 20 depends from claim 17. The claim 17 and its base claim 9 are drafted as a process claim but the claim 20 , as recited, is directed to a computing device , thereby rendering claim 20 reciting two categories that is a device and a process , which, as per the 35 USC 101 is non-statutory.
Examiner suggests following amendment to claim 20 to overcome this rejection:
20.  The method of claim 17, further comprising sending the list of products to a second user computing device.


2.2.	Claims 9--19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims  9-17, are to a process comprising a series of steps, and claims 18-19 are to a device, which are statutory (Step 1: Yes).

	Step 2A Analysis:
A. Claims 9-17:
	Claim 9 recites:
	A method of selecting products from a store, the method comprising: 
generating and displaying a graphical user interface for a furniture selector application on a display device; 
receiving inputs from a user selecting one or more furniture products; 
generating a list of products identifying the furniture products; 
encoding the list of products into a machine-readable code; 
displaying the machine-readable code on the display device; and 
transferring the list of products to a user device using the machine-readable code.

The claim 9 recites the steps of generating and displaying a graphical user interface for a furniture selector application on a display device; receiving inputs from a user selecting one or more furniture products; generating a list of products identifying the furniture products; encoding the list of products into a machine-readable code; displaying the machine-readable code on the display device; and transferring the list of products to a user device using the machine-readable code, do not recite the use of any device or computer in executing them, which, under their broadest reasonable interpretation, cover a mere mental process of planning a process comprising steps as recited on a paper as how to perform a method for selecting a products, which can be performed in mind manually with a pen and paper. Therefore, the limitations of claim 9 fall within “Mental Process” abstract idea. Thus claim 9 with its dependent claims 10-17 recite an abstract idea. Step 2A, prong 1=Yes.
Step 2A Prong 2 analysis:
Claims 9-17: The judicial exception is not integrated into a practical application.

Since claim 9 does not recite any additional limitations such as a computer or another device to execute the steps recited in the claim , the limitations of claim 9 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 9 is directed to the abstract idea. 
The dependent claims, 10-17, similar to claim 9, do not recite any additional limitations such as a computer or another device to execute the steps recited in the claims 10-17 , the limitations of claims 10-17 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2A, prong2=YES. Claims 9-17 are directed to an access idea.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the claims 9-17 do not include any additional elements which integrate the abstract idea into a practical application and sufficient to amount to significantly more than the abstract idea. Thus claims 9-17  are directed to abstract idea and not patent eligible.

B: Claims 18-19
18. A user computing device comprising: 
a camera; a display device; a processing device; and a memory storage device storing data instructions that, when executed by the processing device, cause the user computing device to: 
scan a machine-readable code; 
decode the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device; 
display the list of products on the display device; and 
initiate a checkout process to process a purchase of one or more products from the list of products.

Step 2A Prong 1 analysis: Claims 18-19 recite abstract idea.
The claim recites “initiate a checkout process to process a purchase of one or more products from the list of products”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers a regular purchasing activity but for the recitation that it is implemented by “by a processing device”. That is, other than reciting “by a processing device” nothing in the claim elements precludes the step from practically being performed manually as a purchase activity.   For example, but for the “by the processing device” language, the claim encompasses a person initiating a checkout process to purchase an item from his list of products, which is a mere purchasing activity and does not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general -purpose computer. The mere nominal recitation of by a processing device does not take the claim limitations out of a commercial activity falling within “Certain Methods of Organizing Human Activity”, abstract idea as per “2019 PEG”.
	The dependent claim 19 depending from claim 18 include the limitations discussed for claim 18 above reciting an abstract idea falling within “Certain Methods of Organizing Human Activity”.
Yes, claims 18-190 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 18-190: The judicial exception is not integrated into a practical application.
Claim 18 recites the additional limitations of using generic computer device such as a mobile phone comprising a camera, processing device executing instructions stored in a memory, and a display device implementing the steps of scanning a machine-readable code, decoding, the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device, and displaying the list of products on the display device. The steps of scanning a machine-read-code and decoding the scanned code to determine the data from the scanned code, wherein the scanned code could include any intended data such as list of products in the instant case and do not rise to an improvement in the existing well-known processes of scanning machine-readable codes and decoding them to extract data from them, as is evidenced from reference. The  (i) US Patent # 5,664, 231 [Postman et al.] , see col.12, lines 34-51, “ Decode step 138 represents the known process of decoding the alphanumeric data encoded in the ratios of run lengths of logic 1's and logic 0's in the binary "image" stored in RAM 50 of the barcode being scanned. The details of how to decode barcodes are well known in the art and are not critical to the invention. The barcode scanning systems commercially available from Symbol Technologies, Inc. of Bohemia, N.Y., Telxon Corporation (model PTC-600), and PSC, Inc. of Webster, N.Y. all contain such decoding software which will work to practice the invention, and the details thereof are hereby incorporated by reference. ……….”. The displaying list of products on the display device is recited at a high level of generality (i.e. as a general means of displaying list of products which were produced earlier.], and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The list of generating a list of products can be carried out manually by selecting products to be purchased and does not inextricably tie the step to a computer functioning.  The computer processing device merely describes  how to generally “apply” the other wise manual process of completing 
The “vehicle control system” merely describes how to generally “apply” otherwise a manual checkout process of items to be purchased in a general-purpose computing environment. The computing processing device is recited at a high level of generality and is merely automates the checkout step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 18 is directed to the abstract idea.
Dependent claim 19 recites limitations directed to a displaying step and transferring list of products are non-significant extra activity,  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claim 19, similar to claim 18 is directed to an abstract idea.
Step 2A=Yes. Claims 18-19 are directed to abstract ideas.

Step 2B analysis:	The claims 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 18-19 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the steps of transferring/transmitting, displaying, scanning machine-readable codes and decoding them  were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Further, the steps of scanning a machine-read-code and decoding the scanned code to determine the data from the scanned code, wherein the scanned code could include any intended data such as list of products in the instant case and do not rise to an improvement in the existing well-known processes of scanning machine-readable codes and decoding them to extract data from them, as is evidenced from reference. The  (i) US Patent # 5,664, 231 [Postman et al.] , see col.12, lines 34-51, “ Decode step 138 represents the known process of decoding the alphanumeric data encoded in the ratios of run lengths of logic 1's and logic 0's in the binary "image" stored in RAM 50 of the barcode being scanned. The details of how to decode barcodes are well known in the art and are not critical to the invention. The barcode scanning systems commercially available from Symbol Technologies, Inc. of Bohemia, N.Y., Telxon Corporation (model PTC-600), and PSC, Inc. of Webster, N.Y. all contain such decoding software which will work to practice the invention, and the details thereof are hereby incorporated by reference. ……….”.
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying, scanning and decoding steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 18-19 do not provide an inventive concept (significantly more than the abstract idea). The claims 18-19 are patent ineligible.

3. 	Subject Matter  Patent Eligibility analysis for claims 1-8:  Claims 1-8 are patent eligible.
	Step 1 analysis: 
Claims 1-8 are to a Kiosk comprising a kiosk housing, a display device, and a processing device executing stored instructions on a memory, which are statutory (Step 1: Yes).

	Step 2A  (PRONG  ONE) Analysis for claims 1-8
	With respect to independent claim 1, the limitations comprising “ a kiosk comprising: a kiosk housing; a display device coupled to the kiosk housing and visible from outside of the kiosk housing; and a computing device contained in the kiosk housing and including a memory storage device, the memory storage device storing data instructions that, when executed by the computing device, cause the computing device to: generate and display on the display device a graphical user interface for a furniture selector application; receive inputs from a user selecting one or more furniture products; generate a list of products identifying the one or more furniture products; generate a machine-readable code encoding the list of products; and display the machine-readable code on the display device such that the machine- readable code is scannable by a camera of a user device to transfer the list of products to the user device”, as drafted, when analyzed per 2019 PEG, Step 2A prong one analysis, do not cover performance related to “Mathematical Concepts”, or “Mental Process”, or “Certain Methods of Organizing Human Activity”. Accordingly claim 1 with its dependent claims 2-8 is patent eligible.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “ the machine- readable code in claim 1 is not associated with a web resource”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s disclosure and it does not teach any step or function that the machine-readable code is not associated with a web source or determining that the generated machine-readable code is not associated with a web source. Instead, the Applicant’s disclosure teaches  [see paras 0004 and 0005] that the machine-readable code is generated encoding list of products which were selected from a web site and also see para 0135 which discloses that the machine-readable code is associated with a session data stored on a server.

5	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.1.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the machine- readable code in claim 1 is not associated with a web resource. It is unclear how the generated machine- readable code generated is not associated  with a web resource because the Applicant’s disclosure teaches [see paras 0004 and 0005] that the machine-readable code is generated encoding list of products which were selected from a web site and also see para 0135 which discloses that the machine-readable code is associated with a session data stored on a server. Therefore, the claim limitations that the machine- readable code in claim 1 is not associated with a web resource renders the scope of claim 8 indefinite and ambiguous.

5.2.	Claims 9-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a computer device  is omitted, as is evident from the Applicant’s disclosure and drawings, which executes the recited steps of generating and displaying a GUI, receiving inputs, generating a list, displaying the machine- readable code, and transferring  the list. The, steps, as drafted, renders the scope unclear and ambiguous as how these steps are executed. Examiner suggests the following amendments to the claims:
Claim 9: Amend the preamble to : A method of selecting products from a store, the method comprising a computer device implementing the following steps: 
Dependent claims 10-17 and 20 need to be amended to include “the computer device” implementing the recited steps.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.1	Claims 1-4, 7-8, 9-12, 15-17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLaurin et al. [US Pub,No.20140365341 A1 cited in the IDS filed 05/02/2022], hereinafter McLaurin.

Regarding claim 1, McLaurin teaches a  kiosk comprising a kiosk housing; a display device coupled to the kiosk housing and visible from outside of the kiosk housing; and a computing device contained in the kiosk housing and including a memory storage device , the memory storage device storing data instructions that, when executed by the computing device [see Figs 1-2 and paras 0034—0038, “the interactive commerce display system 200 [as shown in Figs. 1] may be associated with or included in a kiosk terminal, shoppable window, or similar display device …… [0035] According to various exemplary embodiments, the kiosk display system 200 may be associated with a kiosk located in a retail store, and may be configured to detect a number of "impressions" or "views" of the kiosk by people who are in close proximity to the kiosk ….. (e.g., shoppers, consumers, customers, etc.). ……..[0036] …….The kiosk may include a camera or other sensor (…….[0037] …….. in some embodiments, the kiosk display system 200 may record an impression each time the user enters the aforementioned zone for any period of time. ……[0038] ….. For example, the kiosk may include a camera configured to detect facial features and body features of users near the kiosk”. The kiosk .system disclosed and described  is equipped with a computing system and display system to execute functions as stored and generate displays on the display component] , cause the computing device to: 
generate and display on the display device a graphical user interface for a furniture selector application; receive inputs from a user selecting one or more furniture products; [See Fig 5 and paras 0049, 0053, “ [0049]………”a shoppable window or a shoppable window user interface thereof may display various content associated with a retail store, online store, or marketplace. For example, the shoppable window may display content related to various product items for sale by the retail store, including item descriptions, pictures, videos, catalogs, product comparison information/tables, ….and so on (e.g., see shoppable window user interface 500 in FIG. 5). For example, in some embodiments, the shoppable window may display a menu of various product items for sale in the store. In some embodiments, the shoppable window may display a menu of different categories of items, and when the user selects on one of the categories, the user is displayed with various product items in this category. The shoppable windows allow shoppers to order products on the screen. For example, when a user selects on one of the product items, the shoppable window may display an icon entitled "purchase" or "get it" (e.g., see shoppable window user interface 600 in FIG. 6). When the user selects this icon, the user may enter information to order the item …... [0053] Accordingly, a traditional physical store may be extended to include various spaces and surfaces that are interesting for consumers to use. ……. shoppable windows may be placed on existing stores to sell things like linens and home furnishings that consume a great deal of space and might not fit in the physical store. ………;];
generate a list of products identifying the one or more furniture products [See Fig.9 , “901”, and “902” screen shots of a mobile device display a list of items ordered including their names which are product identifiers.]. McLauren does not specifically disclose that the list relates to furnishings/furniture. However, as discussed above, McLauren teaches that the ordered items could be furnishings [which correspond to furniture], and then in that case, it would be obvious to an ordinary skilled in the art that the screen shots displayed would include list of ordered items relating to furnishings.
McLauren further teaches to generate a machine-readable code encoding the list of products, and display the machine-readable code on the display device such that the machine- readable code is scannable by a camera of a user device to transfer the list of products to the user device [See Fig.9 and paras 0052, 0056 disclose generating a machine-readable code QR encoding the ordered list of products. The encoded list of products in QR code can be transferred and displayed on a browser of a mobile device by photographing the generated QR code so that the user can purchase the items and checkout “  [ 0052]  ……….the shoppable window may display a QR code including a link to a purchase page (e.g., see shoppable window user interface 700 illustrated in FIG. 7), and when the user takes a photograph of the QR code with their smartphone, a browser of the smartphone displays the purchase page for the user to complete the purchase. ..…….[0056] FIG. 12 is a flowchart illustrating an example method 1200 for performing a checkout process (which may correspond to the operation 1003 in FIG. 10), ……... The method 1200 may be performed at least in part by, for example, the shoppable window display system 200 illustrated in FIG. 2 (or an apparatus having similar modules, such as client machines 110 and 112 or application server 118 illustrated in FIG. 1). In operation 1201 in FIG. 12, the mobile checkout module 206 displays a QR code via the shoppable window user interface (e.g., see FIG. 7), the QR code including a reference link (e.g., URL) to a purchase webpage. Thereafter, if the user takes a photo of the QR code with their smartphone, a browser on the smartphone may attempt to open the purchase webpage (e.g., transmit a request to access the corresponding URL). In operation 1202 in FIG. 12, the mobile checkout module 206 receives a request from a browser application installed on the smartphone to access the purchase webpage. In operation 1203 in FIG. 12, the mobile checkout module 206 causes the purchase webpage to be displayed via the browser application installed on the smartphone. In operation 1204 in FIG. 12, the mobile checkout module 206 completes the checkout process, based on user information specified via the purchase webpage (e.g., financial information, credit card information, delivery information, etc.).  

Regarding claim 2,  the limitations, “The kiosk system of claim 1, wherein the instructions, when executed by the computing device, further cause the computing device to: look up product identifiers associated with each of the selected furniture products; and encode the product identifiers in the machine-readable code”, are already covered in the analysis of claim 1 wherein generated product list included product names which correspond to product identifiers. The terms, “product identifiers” , as drafted, are broad [See Specification  paras 0005, 0006 and 0104, which do not provide any details on the  product identifier or Product ID as what the identifiers are composed off, if names or numbers etc. ] and therefore under their broadest reasonable interpretation, the product identifiers can cover names of the products as identifiers. 

Regarding claims 3-4, McLauren teaches that the kiosk system of claim 1, wherein the instructions, when executed by the computing device, further cause the computing device to: generate a session identification number; and encode the session identification number in the machine-readable code, and further cause the computing device to: upload the list of products and the session identification number to a web service, wherein the web service allows the user to retrieve the list of products at a user computing device using the session identification number [See para 0056 and Fig.9 already discussed for claim 1 above, wherein QR code encoding the list of products and the screen shot including a reference URL [corresponding to the session identifier ] to a purchase web page which displays the list of products as ordered on the display device of a mobile device reads on the limitations that the computing device generates a session identification number; and encode the session identification number in the machine-readable code, and further cause the computing device to: upload the list of products and the session identification number to a web service, wherein the web service allows the user to retrieve the list of products at a user computing device using the session identification number.

Regarding claim 7, McLauren discloses that the system of claim 1, wherein the kiosk does not receive personal information about the user [see para 0050].

Regarding claim 8, McLauren teaches that the  system of claim 1, wherein the machine-readable code is not associated with a web resource [See para 0052], wherein instead of entering a telephone number the kiosk interface generates and displays a QR code including a link to a purchase page which indicates that the QR code is not associated with a web resource.

Regarding claims 9-12, 15-16, their limitations are similar as already covered in the analysis of claims 1-4, 7-8 as being unpatentable over McLauren. Accordingly, claims 9-12 and 15-16 are analyzed as being unpatentable over McLauren based on same rationale established for claims 1-4, and 7-8 above.

Regarding claim18, the limitations, “A user computing device comprising: a camera; a display device; a processing device; and a memory storage device storing data instructions that, when executed by the processing device, cause the user computing device to: scan a machine-readable code; decode the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device; display the list of products on the display device”, are similar as already covered in the analysis of claim 1 as being unpatentable over McLauren Accordingly, claim 18 is analyzed as being unpatentable over McLauren based on same rationale established for claim 1 above. Regarding the additional limitations of claim 18, “initiate a checkout process to process a purchase of one or more products from the list of products”, McLauren teaches, see para 0054.

Regarding claims 17 and 20, the limitations, “ The method of claim 9, whereby the machine-readable code is scannable by a camera of a second computing device to transfer the list of products to the user device, and send the list of products to a second user computing device [See para 0052, wherein McLauren teaches  that a user [it can be a second user using his smartphone] photographing a QR code [which includes a reference URL] by a smartphone, and when the user photographs the QR code, the browser of the smartphone using the reference URL will transfer and display a purchase web page to allow the second user view the list of items selected [see Fig.9] and to purchase them.


6.2.	Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLauren in view of Schuller et al. [US 20010047250 A1; cited in the IDS filed 05/02/2022], hereinafter Schuller.

Regarding claim 5, McLauren teaches and renders obvious all the limitations of claim 1, as analyzed above but fails to disclose that the kiosk system of claim 1, wherein the furniture selector application includes: an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code. The limitations, “an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code”, under their broadest reasonable interpretation, relate to a user’s interface allowing the user to interactively arrange selected furniture products in one or more rooms. Schuller, in the field of interactive computerized decorating a building space such as a room [see Abstract] teaches displaying an interface allowing the user to interactively arrange selected furniture products in one or more rooms [see para 0038,” When a structural object is added to a room, it may be placed in a default location (e.g., the center of the room or an available empty space), or the user may use a GUI pointer to indicate the placement of the object. The object may thereafter be selected by the user (e.g., using a point-and-click GUI interface) and manipulated. Object manipulations include moving, copying, and deleting the objects as well as changing properties of the objects such as the decorative material applied to the object. For example, when couch 659 (FIGS. 6B, 6C) is selected, the user may indicate (e.g., point, click, and drag the couch to) a new location in the view 650 and, via a menu, dialog box, or other GUI input means, may be presented with options to change the decorative material (i.e., fabric) applied to the couch.”, para 0049, “ Automated purchasing is provided by interfaces to one or more vendor ordering systems (114 in FIG. 1). The interfaces may be direct interfaces from the web clients 111-113 to the ordering system 114 or an indirect interface (e.g., from a web client to the web server and then from the web server to the ordering system 114). Automated purchasing allows orders for structural objects and materials to be automatically submitted to the appropriate vendor ordering systems. “, and Fig 6B]. Therefore, in view of the teachings of Schuller it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified McLauren to incorporate the concept of  a user’s interface allowing the user to interactively arrange selected furniture products in one or more rooms and to arrive at the recited limitations of an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code, because as shown in Schuller it allows a user to better select a furniture which as per the consumer would best fit in his room. 

Regarding claims 13 and 19, their limitations are similar as already covered in the analysis of claim 5 as being unpatentable over McLauren in view of Schuller. Accordingly, claims 13 and 19 are analyzed as being unpatentable over McLauren in view of Schuller based on same rationale established for claim 5 above.

6.3.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McLauren/Schuller in view of Poda [US 20190082297 A1].  R

Regarding claim 6, combined teachings of McLauren/Schuller teach and render obvious the limitations of claims 1 and 5, as analyzed above. with regards to the limitations, “The kiosk system of claim 5, wherein the session details further include: a store identifier associated with the store the kiosk system is located in; a kiosk identifier associated with the kiosk system; a session identifier associated with the session; and a list of product identifiers associated with each of the selected products”, it was discussed for claims 2 and 3-4 that McLaurin teaches including a list of product identifiers such as names of products/furniture selected, list of session identifier, and also the store identifier in the format of a URL, wherein the URL links the user to a purchase web page listing the products selected at a merchant but McLaurin does not specifically teach storing a kiosk and store identifiers.  Poda, in the field of transmitting dynamic content to mobile devices teaches storing the server [relates to the store] and kiosk identifiers which are encoded and transmitted to a user’s mobile device [see para 0019, “At block 220, the mobile device 150 is configured to obtain a server identifier and a kiosk identifier. The kiosk and server identifiers are typically obtained from the kiosk 104, …..the identifiers may be encoded in a machine-readable indicium (e.g. a QR code) presented on the display 112, printed on a housing of the kiosk 104, or the like. In such examples, the mobile device 150 is configured to obtain the identifiers by capturing an image of the indicium ad decoding the identifiers from the image. In other examples, as shown in FIG. 3A, the kiosk 104 includes a local communications interface 308 (e.g. integrated with the interface 120, or implemented as a discrete component of the kiosk 104) such as a near-field communication (NFC) tag or other radio frequency identification (RFID)-based tag, a Bluetooth low energy (BLE) beacon, or the like. The local communications interface 308 stores the kiosk and server identifiers, and is configured to transmit the identifiers to the mobile device 150 according to any suitable short-range communications protocol. The mobile device 150 therefore includes a complementary interface, as noted earlier in connection with FIG. 1, and is configured to obtain the identifiers via any suitable sequence of communications with the interface 308, …….’]. Therefore, in view of the teachings of Poda it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of McLauren/Schuller as applied to claim 5 to incorporate the concept of including a store identifier [store server identifier] and kiosk identifier along with session and product identifiers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, its limitations are similar as already covered in the analysis of claim 6 as being unpatentable over McLauren/Schuller in view of Poda. Accordingly, claim 14 is  analyzed as being unpatentable over McLauren in view of Schuller in view of Poda based on same rationale established for claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Preston [US20140249903 A1; see Abstract and claim 3] discloses a system and method offered to consumers and merchants for redeeming discount coupons allowing to view the offered product types in a scrollable format for selection and collection on a consumer’s mobile device, wherein the coupon offer is encoded within a barcode which can be transferred to a POS system by scanning the barcode for retrieving the discount information.
(ii)	WO 0215062 A2 in the field of effecting financial transactions discloses that a retailer sends a machine-readable code/image to a purchaser’s mobile device as confirmation of the purchase so that the purchaser would then use the barcode at the physical store of the retailer to verify the purchase and provide a list of the purchased goods for collection.
(iii)	Shams [US 20110215146 A1, see Abstract and para 0040 ] in the field of scanning multiple barcodes, storing different code types in a single scanning operation and automatically recording the scanned data and the stored data can be used for conducting a retail transaction. The operation includes analyzing each barcode for a symbology match, using pattern-matching techniques by comparing a scanned barcode to an identified symbology. Once a symbology is recognized, the scanned barcode can be decoded. 
Polk [US 8, 296, 477; see Abstract] teaches photographing [scanning] QR code from a client device for transferring data securely via QR codes to another mobile device for displaying the encoded data [ See  Abstract, “User data is securely transferred from a client device to a mobile device. Data transfer activities at the client are monitored to detect a request to transfer data via a displayed code (e.g., QR code). ……. Responsive to verifying that the transfer data are legitimate, a code encoding the transfer data is displayed on a display device of the client. A user of the mobile device captures the code using a digital camera or other data scanning device and decodes the code to obtain the transfer data. The mobile device may then perform an action using the transfer data, such as connecting to a website or composing an email to an address included in the transfer data.”]. 

(v)	Anderson [US 20120190386 A1, see para 1669] discloses that when a user is making a plane reservation, logs on to the airline website confirms the reservation and prints the boarding pass including a machine-readable code [barcode] which is displayed on the user’s mobile device screen and that can be used at the airport to pass under the airport scanner.
(v)	Article, “ Global Retail Industry Innovations Explored in New Retailing Reports”, PR Newswire [New York] 12 Feb 2015; retrieved from Dialog database on 06/30/2022 discloses that retailers are utilizing virtual augmented reality for displaying products including when purchasing furniture online. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625